 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SAMUEL WINDHAM, JR.,                              No. 2:18-CV-2656-WBS-DMC-P
12                      Plaintiff,
13          v.                                         ORDER
14   C. WOFFORD, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On May 13, 2019, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Timely objections to the findings and recommendations have

23   been filed.1

24   ///

25   ///

26   ///

27

28          1
                    Plaintiff’s objections are captioned “Motion for Reconsideration.” ECF No. 19.
                                                       1
 1                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

 2   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

 3   entire file, the court finds the findings and recommendations to be supported by the record and by

 4   proper analysis.

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      The findings and recommendations filed May 13, 2019, are adopted in full;

 7                  2.      Plaintiff’s motions for injunctive relief (ECF Nos. 11 and 18) are denied;

 8   and

 9                  3.      The Clerk of the Court is directed to terminate ECF No. 19 as a pending

10   motion.

11   Dated: June 25, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
